Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered February 3, 1999, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions in support of his motion to withdraw his plea of guilty, including his assertion that his counsel coerced him into pleading guilty, were unsubstantiated, and-were contradicted by statements he made during the plea proceedings. Accordingly, the County Court providently exercised its discretion in denying the motion without a hearing (see, People v Tinsley, 35 NY2d 926, 927; People v Cervino, 232 AD2d 501; People v Santana, 176 AD2d 360). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.